The appellant in this case was tried in the District Court of Brown County on an indictment charging him with the murder of one J.C. Lochrey. He was convicted of manslaughter, and his punishment assessed at two years' confinement in the penitentiary, and from the judgment and sentence in the case he prosecutes this appeal. The appellant reserved a number of bills of exception, but the only one we regard as material is the court's charge on self-defense, in connection with the charge on provoking a difficulty by defendant.
The judge trying the case gave an admirable charge on murder of the first and second degree, and on manslaughter, and also on self-defense. But in a subsequent portion of the charge he takes up the subject of self-defense again, and instructed the jury as follows: "A party may have a perfect right of self-defense, though he may not be entirely free from blame or wrong in the transaction. If the blamable or wrongful act was not intended to produce the occasion, nor an act which was, under the circumstances, reasonably calculated to produce the occasion or provoke the difficulty, then the right of self-defense would be complete, though the act be not blameless. But you are further instructed, that a party can not avail himself of a necessity which he has knowingly and willingly brought upon himself. Whenever a party, by his own wrongful act, produces a condition of things wherein it becomes necessary for his safety that he should take life or do serious bodily harm, then the law imputes to him his own wrong and its consequences to the extent that they may be and should be considered in determining the grade of his offense (if any), which, but *Page 225 
for such acts, would never have been occasioned. How far and to what extent he will be excused or excusable in law depends upon the nature and character of the act he was committing (if any) which produced the necessity that he should defend himself. When his own original act was in violation of law, then the law takes that fact into consideration in limiting his right of defense and resistance while in the perpetration of such unlawful act."
In the first place, it does not occur to us that there was any occasion for a charge on the subject of provoking a difficulty by the defendant in this case. The record shows, that the defendant and deceased, with others, were going from their home, in Comanche County, on a fishing excursion to the Colorado River, in Brown County. On their route they camped near the city of Brownwood, and the difficulty occurred at night in the camp. The deceased was lying down on a pallet, and defendant was cutting some meat to cook for supper. The son of deceased started to put a chunk on the fire. Defendant told him not to do it, as he did not want the fire to burn all night. The deceased told his son to put the chunk on if he wanted to, and to do as he d____d pleased about it. Defendant then said he did not know whether he would do as he d____d pleased about it or not, and deceased and defendant began cursing each other. Deceased got up off his pallet, and went to where defendant was, and cursed defendant, and told him he could kill him with his hand. Defendant then got a target gun out of the wagon, but could not unbreach the gun, and he put it down, and went to the deceased, who had gone back to his pallet, and said to him, "Uncle Jim, if we can't get along without fussing, we had better hitch up and go home;" and deceased cursed him, and told him he was not going to work his horse home that night, and defendant told him he would go and get another horse, and work with his own horse (old Charlie.) Deceased told him he could not take old Charlie either. Defendant then went to the wagon, got a shotgun, and started to town (Brownwood.) He passed on by the pallet of deceased, and deceased got up and followed him. Defendant told him not to come any further, or he would shoot him. Defendant then shot him. This was the testimony of the son of the deceased, and most favorable to the State. Other witnesses show, that deceased pursued defendant some seven or eight steps from the pallet, with a drawn knife in his hand, and advancing on defendant in a threatening manner, when he was shot. The difficulty which related to the homicide seems to have occurred in a sudden quarrel between former friends, and it is not clear that it was provoked by either. If we look to the beginning of the quarrel, it would rather appear that the deceased was the aggressor, and we can not regard the subsequent act of defendant in taking his gun and starting Brownwood, with the avowed intention of getting another horse for the purpose of going home, as a provocation on his part on which to have predicated a proper charge on provoking a difficulty. But, conceding that there had been originally a provocation by defendant, then his *Page 226 
getting the gun and starting to town was evidence of an abandonment of the difficulty, and the court should have properly instructed the jury as to his rights in case they should consider him the aggressor in provoking the difficulty, and had afterwards abandoned the same in good faith, and was then pursued and attacked.
The learned judge furthermore in this charge tells the jury, that if defendant did any wrongful or blamable act by which he provoked the difficulty, his right of self-defense was limited or abridged. But he does not tell the jury of the nature and quality of the act which would operate to limit the right of self-defense or the extent to which the right would be abridged. There are some wrongful acts that would wholly cut off the right of self-defense; there are others which would limit the right of self-defense — that is, create what is termed the "imperfect right of self-defense; and there are still others which would not operate to limit the right of self-defense at all. Cartwright v. The State 14 Texas Crim. App., 495; Cunningham v. The State, 17 Texas Crim. App., 90; Franklin v. The State, 30 Texas Crim. App., 628. In every case in which the facts authorize a charge on provoking a difficulty, the judge should be able to indicate from the evidence the act of provocation, and to define to the jury its effect and bearing upon the case, and to what extent such act limited or abridged the defendant's right of self-defense. This was not done in this case, but the jury were told, that a wrongful act on the part of defendant, which produced a condition of things which rendered it necessary for him to slay the deceased to preserve his life or his person from serious bodily injury, abridged the defendant's right of self-defense, and that such act of provocation would be considered by the jury in determining the grade of homicide of which they might find the defendant guilty. The jury were thus left to conjecture as to the nature and quality of the act of provocation which would create a limitation on defendant's right of self-defense and the extent of such abridgment. It was never the intention of the law in a matter of this importance to the defendant that a jury should be left thus uninstructed in the field of speculation. In our opinion, there is nothing in the statement of facts in this case to have authorized a charge on the subject of provoking a difficulty; and even if the facts warranted a charge on the question, the one given was radically wrong, and was calculated to injure the rights of the defendant.
It is not deemed necessary to notice other errors complained of by appellant, but, for the error in the charge, the judgment is reversed and the cause remanded.
Reversed and remanded.
Judges all present and concurring. *Page 227